HERNANDEZ, Judge (dissenting). I respectfully dissent. In my opinion, Section 22-2-27(D), supra, should be read as if the word, “valid,” were inserted before the word, “consent,” in the first sentence, and between the words “A,” and “consent,” in the second. To interpret the statute otherwise compels a conclusion that the only ground for attacking a consent to adoption is fraud. In my opinion, the interpretation made by the majority implies a legislative purpose far more stringent and inflexible than was intended. Such an interpretation would result in a mother’s inability to challenge the validity of her consent even where the mother’s consent is obtained at a time when she is under the influence of medication which seriously impairs her ability to make a rational decision, but the full extent of her condition is not known to the person obtaining the consent; or where the mother lacks sufficient intelligence to understand the full portent of the act she is performing, but her subnormality is not known to the person obtaining the consent. My disagreement with the majority in this is made all the more resolute in light of the strict requisites for proving fraud. “The essential elements required to sustain an action for fraud, are that a representation was made as a statement of fact which was untrue and known to be untrue by the party making it, or else recklessly made; that it was made with intent to deceive and for the purpose of inducing the other party to act upon it; and that the other party did in fact rely on it and was induced thereby to act to his injury or damage. [Citations Omitted.] There must be a concurrence of all of these essential elements and without this there can be no actionable fraud. None of these elements can be presumed, but each must be shown by clear and convincing evidence.” [Emphasis mine.] Sauter v. St. Michael’s College, 70 N.M. 380, 374 P.2d 134 (1962). There are numerous situations in which the law requires that inquiry must be made as to the competency of an individual to accomplish a variety of legally significant acts, i. e., competence to execute wills, competence to enter contracts, competence to make gifts, competence to be held criminally responsible and stand trial, and competence to waive constitutional or other significant rights. Certainly consent to adoption ranks in legal significance with any of these acts. “The relationship between parent and child is a bundle of human rights of such fundamental importance that it is generally held that consent is at the very foundation of adoption statutes and that adoption statutes being in derogation of common law are to be construed strictly in favor of the parent and the preservation of the relationship.” [Emphasis added.] Nevelos v. Railston, 65 N.M. 250, 335 P.2d 573 (1959). It is my opinion that the trial court acted properly in granting the motion for leave to intervene.